Judgments; former adjudication; res judicata. — Plaintiffs sue to recover damages arising- out of a condemnation proceeding in connection with property they owned in Dallas, Texas, plaintiffs claiming that through, the collusion of the United States (General Services Administration) and a group of powerful real estate promoters, the plaintiff’s particular properties were taken and that information concerning this alleged conspiracy was excluded from the condemnation jury’s consideration. Defendant moved to dismiss the petition on the ground, among others, that the plaintiffs are barred from maintaining this case by reason of the fact that the same claim has been adjudicated and disposed of 'in other proceedings in the United States District Court. Upon consideration thereof, together with plaintiffs’ opposition thereto, without oral argument, the court concluded that the claim is barred under the doctrine of res judicata by reason of the prior proceedings in the United States District Court for the Northern District of Texas and the Court of Appeals for the 5th Circuit. See Jayson v. United States, 294 F. 2d 808 (5th Cir. 1961). On July 3, 1967, the court ordered that defendant’s motion be granted and the petition dismissed.